NUMBER 13-19-00261-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                    IN THE MATTER OF S.T., A JUVENILE


                       On appeal from the County Court
                          of Victoria County, Texas.



                                       ORDER
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      Currently pending before the Court is appellant's motion for pro se access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that he can file a pro se brief.

      Accordingly, it is hereby ORDERED that the trial court ensure that appellant and

his mother have the opportunity to fully examine the appellate record on or before October

15, 2019, and it is FURTHER ORDERED that the trial court notify this Court as to the date

upon which the appellate record was made available to appellant and his mother. See
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Appellant and his mother shall have thirty (30) days from the day the appellate

record was first made available to file a pro se brief with this Court. The State shall have

twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of September, 2019.




                                              2